783 N.W.2d 328 (2010)
Jon GALLANT Jr., Plaintiff,
v.
ATTORNEY GRIEVANCE COMMISSION, Defendant.
Docket No. 140872.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the complaint for superintending control is considered, and relief is DENIED, because the Court is not persuaded that it should grant the requested relief. The motion for miscellaneous relief is DENIED pursuant to MCR 3.301(3) and MCR 2.107(A)(1). However, the files and records of Attorney Grievance Commission File No. 1153/09 remain confidential pursuant to MCR 9.126(D).